PER CURIAM.
Brem Nesslein appeals from a final order of the trial court dismissing her motion for rehearing and/or reconsideration as being untimely served under Florida Rule of Civil Procedure 1.530(b) because the envelope which contained opposing counsel’s copy of the motion was postmarked several days after the time for rehearing. We reverse. Ms. Nesslein’s motion was timely served, as was evidenced by the certificate of service on the motion itself. The certificate of service is prima facie proof that service was effectuated on the date sworn to by counsel. Fla. R.Civ.P. 1.080(f). A postal cancellation date is not sufficient to rebut the prima facie proof of compliance with Rule 1.080(f). Mr. Martinez, Inc. v. Ponce De Leon Fed. Sav. & Loan Ass’n, 558 So.2d 153,154 (Fla. 3d DCA 1990).
Reversed.